DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 30, 34, 38, 40, 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenny et al(US 8634313 B2).

Regarding claims 26 and 34, Tenny ‘313 teaches, a  terminal( col 11,  lines  20-40 and Figs. 2, 5-6,  Wireless terminal 250), comprising: a receiver( col 7 lines 53-65 and Figs. 2, 5-6 )  configured to receive first indication information from a first access network device( col 10 lines 39-48 and Figs. 4-5, terminal 510 receiving downlink to uplink timing offset from a base station) , wherein the first indication information indicates a timing offset of a first carrier and a second carrier( col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset related to carrier A (first carrier) and  carrier B (second carrier)), and the timing offset is an offset between a timing of a downlink communication of the first carrier and a timing of an uplink communication of the second carrier(col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset via  carrier A (first carrier), which indicates the timing offset from the reception of the downlink message to the uplink transmission timing of carrier B); a processor; and a non-transitory computer-readable storage medium storing a program to be executed HW 85268424US05Page 3 of 7by the processor( col 8, lines 3-6,   col 11,  lines  20-40 and Figs. 2, 5-6,  terminal/UE comprising processor 270 and memory 272), the program including instructions for: determining the timing of the uplink communication of the second carrier based on the timing of the downlink communication of the first carrier and the timing offset( col 10 lines 25-49 and Figs. 4-5, UE/terminal determining the timing of uplink transmission on carrier B based on timing of downlink communication of carrier A and received offset information).
Regarding claims 30, 38 and 44, Tenny ‘313 teaches,  wherein the first carrier is of the first access network device and the second carrier is of the first access network device ( col 17 lines 30-52 and figs. 5, 11, carriers A and B are configured by the same base station for communicating uplink and downlink signal between UE and the base station).  
Regarding claims 40 and 46, Tenny ‘313 teaches an apparatus comprised in a terminal( col 11,  lines  20-40 and Figs. 2, 5-6,  Wireless terminal 250), the apparatus comprising: a non-transitory storage medium including executable instructions; and a processor( col 8 lines 23-40 and Fig. 2, terminal comprising processor 270 and memory 272)  ; wherein the executable instructions, when executed by the processor, cause the apparatus to: decode first indication information sent from a first access network device( col 10 lines 39-48 and Figs. 4-5, terminal 510 receiving downlink to uplink timing offset from a base station), wherein HW 85268424US05Page 4 of 7the first indication information indicates a timing offset of a first carrier and a second carrier( col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset related to carrier A (first carrier) and  carrier B (second carrier)), and the timing offset is an offset between a timing of a downlink communication of the first carrier and a timing of an uplink communication of the col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset via  carrier A (first carrier), which indicates the timing offset from the reception of the downlink message to the uplink transmission timing of carrier B); and determine the timing of the uplink communication of the second carrier based on the timing of the downlink communication of the first carrier and the timing offset( col 10 lines 25-49 and Figs. 4-5, UE/terminal determining the timing of uplink transmission on carrier B based on timing of downlink communication of carrier A and received offset information).  

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 28, 29, 31, 32, 36, 37, 39, 45, 48, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al(US 8634313 B2) in view of Papasakellariou (US 2018/0070369 A1).

Regarding claims 28, 36 and 48 Tenny ‘313 does not explicitly teach, wherein the second carrier is an uplink frequency division duplex (FDD) carrier using a first radio access technology (RAT) and a second RAT.
Papasakellariou ‘369 teaches, wherein the second carrier is an uplink frequency division duplex (FDD) carrier using a first radio access technology (RAT) and a second RAT( [0013], [0154]-[0155] and Figs. 12-14, carrier divided into New Radio BW and LTE BW for uplink transmission).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the method/system of coexistence of different radio access technologies on same carrier as taught by Papasakellariou ‘369, since such modification would enable efficient  use of frequency resources, as suggested by Papasakellariou ‘369 ([0004])  
  	Regarding claim 29, 37 and 49 Tenny ‘313 does not explicitly teach, wherein the first carrier uses the first RAT.
 	Papasakellariou ‘369 teaches, wherein the first carrier uses the first RAT( [0130]-[0131] and Fig. 10, first carrier 1012 being used by New Radio).  

Regarding claim 31, 39, 45 and 50, Tenny ‘313 does not explicitly teach, wherein receiving the first indication information comprises:  HW 85268424US05Page 2 of 7receiving, using a system message carried on the first carrier, the first indication information from the first access network device.  
Papasakellariou ‘369 teaches, wherein receiving the first indication information comprises:  HW 85268424US05Page 2 of 7receiving, using a system message carried on the first carrier, the first indication information from the first access network device( [0130]-[0131], [0154] and Fig. 10, 12,  NR UE receiving offset indication via system information (MIB) from a network device via NR BW(carrier) ).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the method/system of coexistence of different radio access technologies on same carrier as taught by Papasakellariou ‘369, since such modification would enable efficient  use of frequency resources, as suggested by Papasakellariou ‘369 ([0004])  
Regarding claim 32, Tenny ‘313 does not explicitly teach, further comprising: receiving, by the terminal using physical layer signaling carried on the first carrier, third indication information from the first access network device, wherein the third indication information comprises delay information, and the delay information indicates: a quantity of available slots of the second carrier; or a quantity of available slots of the first carrier.
([0148] [0149], [0158] and Fig. 12, NR UE receiving SIB signaling from network device that indicates availability of resources) wherein the third indication information comprises delay information, and the delay information indicates: a quantity of available slots of the second carrier; or a quantity of available slots of the first carrier( [0148] [0149], [0158] and Fig. 12,  NR UE receiving available time slot, radio resource or subframes for UL transmission).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the method/system of coexistence of different radio access technologies on same carrier as taught by Papasakellariou ‘369, since such modification would enable efficient  use of frequency resources, as suggested by Papasakellariou ‘369 ([0004])  

Claims 27, 35, 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al(US 8634313 B2) in view of Han et al(US 2014/0376425 A1).

Regarding claim 27, 35, 41 and 47  Tenny ‘313 does not explicitly teach, wherein the timing offset indicates a time difference between: a subframe or symbol boundary of the first carrier; and a start location at which a physical random access channel (PRACH) is sent on the second carrier.
Han ‘425 teaches,  wherein the timing offset indicates a time difference between: 
( [0079]-[0086] and Figs. 3, 5, UE configured with a time delay, the time delay indicates  the symbol boundary of firs carrier and starting position of RACH transmission on the second carrier) ; and  a start location at which a physical random access channel (PRACH) is sent on the second carrier( [0079]-[0086] and Figs. 3, 5, UE configured with a time delay, the time delay indicates  the symbol boundary of firs carrier and starting position of RACH transmission on the second carrier).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny ‘313 by incorporating the RACH enhancement  as taught by Han ‘425, since such modification would provide random access channel enhancement for carrier aggregation with different uplink/downlink configuration, as suggested by Han ‘425([0016])

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny ‘313 and Papasakellariou ‘369 as applied to claims above, and further in view of Han et al(US 2014/0376425 A1).
Regarding claim 33, the combination of Tenny ‘313 and Papasakellariou ‘369 teaches, wherein the delay information indicates the quantity of available slots of the second carrier( [0148] [0149], [0158] and Fig. 12,  NR UE receiving available time slot, radio resource or subframes for UL transmission).
The combination of Tenny ‘313 and Papasakellariou ‘369 by the terminal, a slot of the second carrier based on the timing of the uplink communication of the second carrier, wherein the slot of the second carrier is on the second carrier and corresponds to a slot in which the third indication information is received; obtaining, by the terminal, an available resource of the second .
Han ‘425 teaches, obtaining, by the terminal, a slot of the second carrier based on the timing of the uplink communication of the second carrier( [0079]-[0086] and Figs. 3, 5, UE configured with a time delay, the time delay indicates the symbol boundary of firs carrier and starting position of RACH transmission on the second carrier), wherein the slot of the second carrier is on the second carrier and corresponds to a slot in which the third indication information is received( [0079]-[0086] and Figs. 3, 5,  subframe selected for uplink transmission on the second component carrier corresponds a subframe on the first component carrier); obtaining, by the terminal, an available resource of the second carrier based on the slot of the second carrier and the delay information( [0079]-[0086] and Figs. 3, 5, UE determining uplink slot for transmitting PRACH based on time delay and availability information indicated by the  eNB as a form of grant); and sending, by the terminal, a signal to the first access network device using the available resource of the second carrier( [0079]-[0086] and Figs. 3, 5, UE transmitting RACH to eNB using assigned/available resources of the second component carrier).  

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny ‘313 and Han ‘425  as applied to claims above, and further in view of Papasakellariou ‘369.
Regarding claims 42, the combination of Tenny ‘313 and Han ‘425  and does not explicitly teach, wherein the second carrier is an uplink frequency division duplex (FDD) carrier using a first radio access technology (RAT) and a second RAT.
( [0013], [0154]-[0155] and Figs. 12-14, carrier divided into New Radio BW and LTE BW for uplink transmission).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the method/system of coexistence of different radio access technologies on same carrier as taught by Papasakellariou ‘369, since such modification would enable efficient  use of frequency resources, as suggested by Papasakellariou ‘369 ([0004])  
  	Regarding claim 43 the combination of Tenny ‘313 and Han ‘425 does not explicitly teach, wherein the first carrier uses the first RAT.
 	Papasakellariou ‘369 teaches, wherein the first carrier uses the first RAT( [0130]-[0131] and Fig. 10, first carrier 1012 being used by New Radio).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the method/system of coexistence of different radio access technologies on same carrier as taught by Papasakellariou ‘369, since such modification would enable efficient  use of frequency resources, as suggested by Papasakellariou ‘369 ([0004])  

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474